 

Exhibit 10.1

LOAN MODIFICATION AGREEMENT

This Loan Modification Agreement (“Modification”) is made this 4th day of
November, 2010, by and between KEY TRONIC CORPORATION, a Washington corporation
(hereinafter referred to as “Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (hereinafter referred to as “Lender”).

RECITALS

A. On or about August 19, 2009, Borrower made, executed and delivered to Lender
a Revolving Line of Credit Note in the maximum principal amount of
$20,000,000.00 (the “Note”), together with a Credit Agreement (the “Credit
Agreement”), setting forth the terms and conditions of Borrower’s obligation to
Lender with respect to advances made under the Note. Borrower’s obligations to
Lender under the Note are secured, in part, by (i) the Collateral described in
the Credit Agreement; (ii) the Collateral described in the Security Agreement:
Equipment; and (iii) the Pledged Collateral described in the Pledge and Security
Agreement.

B. Borrower has requested that Lender: (i) extend the Maturity Date of the Note;
(ii) increase the principal amount available under the Note; and (iii) modify
certain terms of the Credit Agreement. Lender is willing to accommodate
Borrower’s request, subject to Borrower’s payment of certain fees, as
hereinafter described, and various other conditions, all as set forth in this
Modification.

C. The Note, Credit Agreement, Security Agreement: Equipment, and Security and
Pledge Agreement may hereinafter be referred to as the “Loan Documents”.
Capitalized terms used herein, which are not otherwise defined, shall have the
meaning ascribed to such terms in the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

SECTION 1. Modification of Terms. Subject to satisfaction of the conditions in
Section 2 hereof, the terms of the Loan Documents shall be modified as follows:

1.1 Modifications to Credit Agreement. Certain definitions included in Article I
of the Credit Agreement are amended, deleted or added as follows:

1.1.1 The first full sentence of Section 1.1 in Article I is hereby amended,
modified and replaced, in its entirety, with the following:

… Subject to the terms and conditions of this Agreement, as modified
concurrently herewith, Bank hereby agrees to make advances to Borrower from time
to time up to and including October 15, 2013, not to exceed at any time the
aggregate principal amount of Thirty Million and 00/100 Dollars ($30,000,000.00)
(“Line of Credit”), the proceeds of which shall be used by Borrower for working
capital and general corporate purpose needs of the Borrower and subsidiaries. ….



--------------------------------------------------------------------------------

 

1.1.2 The first full sentence of Section 1.2 in Article I is hereby amended,
modified and replaced, in its entirety, with the following:

… As a sub-feature under the Line of Credit, Bank agrees from time to time
during the term thereof to issue or cause an affiliate to issue standby letters
of credit and commercial letters of credit for the account of Borrower (each, a
“Letter of Credit” and collectively, “Letters of Credit”); provided however,
that the aggregate undrawn amount of all outstanding Letters of Credit shall not
at any time exceed Two Million and 00/100 Dollars ($2,000,000.00). ….

1.2 Modification to Article IV. Article IV of the Credit Agreement is hereby
amended and modified as follows:

1.2.1 The first full sentence of Section 4.9(a) is amended, modified and
replaced, in its entirety, with the following:

… Borrower will not allow the ratio of Funded Debt to EBITDA, measured quarterly
on a trailing four (4) quarter basis, to exceed (i) 3.00 to 1.00, for quarters
ending on or prior to April 3, 2012, or (ii) 2.50 to 1.00, for quarters ending
on or after July 3, 2012.

1.3 Modification of Revolving Line of Credit Note. The last sentence of
Section 3(a) of the Note is hereby amended, modified and replaced in its
entirety with the following:

… The outstanding principal balance of this Note shall be due and payable in
full on October 15, 2013.

1.4 Remaining Loan Documents. The remaining Loan Documents, including, without
limitation, the Security Agreement: Equipment and the Pledge and Security
Agreement, are hereby amended and modified to provide that they further and
additionally secure the payment and performance of Borrower’s obligations under
the Loan, as amended by this Modification.

SECTION 2. Conditions to Modifications. The modifications set forth in Section 1
are conditioned upon and shall only become effective when all of the following
conditions have been satisfied.

 

  2.1 No Default. There shall be no default under the Loan Documents.



--------------------------------------------------------------------------------

 

  2.2 No Material Adverse Change. There shall be no material or adverse change
in the financial condition or management of Borrower or noncompliance with the
terms and conditions of Borrower’s existing credit facilities.

 

  2.3 Execution of Modification. Borrower shall have executed and delivered this
Modification to Lender.

 

  2.4 Payment of Fees. Borrower shall have: (i) paid all other fees required
under the Credit Agreement, as amended by this Modification; and (ii) reimbursed
Lender for its attorney’s fees and costs incurred in connection with this
Modification.

SECTION 3. Representations, Warranties and Covenants of Borrower. Borrower
hereby acknowledges that the Loan Documents are legally valid and enforceable
obligations in accordance with their terms, as modified herein, and that their
obligations under the Loan Documents are free of any defenses or claims for
set-off, recoupment or counterclaims of any nature whatsoever. Borrower
acknowledges that it has no defenses to payment and performance of its
obligations under the Loan Documents, and, if any such defenses exist, Borrower
hereby waives and releases such defenses. As of the date of this Modification,
Borrower affirmatively acknowledges that Lender has fully performed each and
every obligation required of it under the Loan Documents and Borrower knowingly,
intentionally and expressly waives any disputes with or claims against Lender in
connection with or in any way related to the Loan Documents.

SECTION 4. Not a Novation. This Modification constitutes a modification and not
a novation of the Loan Documents and therefore the Loan Documents, as modified
by this Modification, shall remain in full force and effect.

SECTION 5. No Implied Modification. Except as specifically provided in this
Modification, the terms of the Loan Documents shall not be considered as
modified, released, altered or affected. It is further agreed that any and all
other documents entered into between Lender and Borrower to evidence or secure
the Loan shall remain in full force and effect unless specifically canceled or
amended by an instrument in writing signed by the Lender.

SECTION 6. Counterparts. This Modification may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed one and the same instrument.

SECTION 7. Incorporation of Recitals. Recitals A though C above are hereby
incorporated in the substantive provisions of this Modification.

SECTION 8. Electronic Authorization. The parties agree to accept a digital
image(s) of the Loan Documents and this Modification, as executed, as true and
correct originals of the same, admissible in any proceeding as best evidence for
the purposes of state law, state rules of civil procedure, Federal Rules of
Evidence 1002, and like rules, statutes and regulations.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Modification as
of the date first written above.

 

BORROWER:

   

KEY TRONIC CORPORATION,

a Washington corporation

    By:  

/s/ Ronald F. Klawitter

          Name:  

Ronald F. Klawitter

      Title:  

CFO

LENDER:

   

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

    By:  

/s/ David Menard

          Name:  

David Menard

      Title:  

VP